Citation Nr: 1228524	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an esophageal ulcer, claimed as gastrointestinal disorder.

2.  Entitlement to service connection for a duodenal condition.

3.  Entitlement to service connection for dermatitis to include as being secondary to chemical dioxin exposure.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for fatigue.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Marine Corps from July 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in November 2007 by of the Department of Veterans Affairs (VA) Regional Office (RO), located in Albuquerque, New Mexico.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal on the issues of entitlement to service connection for an esophageal ulcer, a duodenal disability, hypertension, dermatitis secondary to chemical dioxin exposure, bilateral hearing loss, and fatigue.  

2.  While on active duty in the US Marine Corps, the appellant was repeatedly exposed to the loud noises produced by weapons and aircrafts.  

3.  The appellant has been diagnosed as suffering from tinnitus. 

4.  The appellant has credibly asserted that he experienced tinnitus in service which continued after his discharge.  

5.  During the appellant's service, he was stationed in the Republic of Vietnam and the Kingdom of Thailand.  

6.  While in Vietnam and Thailand, the appellant was exposed to stressful events in conjunction with the completion of his military duties.  

7.  The appellant now suffers from PTSD.  A VA examiner has etiologically linked this disability with the stressors the service member experienced while he was stationed in Southeast Asia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of entitlement to service connection for an esophageal ulcer, a duodenal disability, hypertension, dermatitis to include as secondary to chemical dioxin exposure, bilateral hearing loss, and fatigue, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  Resolving all reasonable doubt in the appellant's favor, the appellant's tinnitus was incurred during or was caused by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

3.  Resolving all reasonable doubt in the appellant's favor, posttraumatic stress disorder was incurred in or caused by his military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In March 2012, the appellant submitted a VA Form 21-4138, Statement in Support of Claim, in which he wished to withdraw his appeal with respect to the issue of entitlement to service connection for an esophageal ulcer, a duodenal disorder, hypertension, dermatitis secondary to chemical dioxin exposure, bilateral hearing loss, and fatigue.  As the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed. 

II.  Service Connection

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues (tinnitus and PTSD) given the favorable nature of the Board's decision with regard to the issue of service connection for tinnitus and PTSD. 

B.  Laws and Regulations

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the service member presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Additionally, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: 

(1)  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 

(2)  credible supporting evidence that the claimed inservice stressor actually occurred; and 

(3)  a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 

38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy."  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 - 39,852).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  

i.  Tinnitus

The appellant has averred that as a result of his exposure to loud noises and explosions while in the Marine Corps and serving in the Republic of Vietnam, he developed tinnitus or ringing in the ears.  He has insinuated that since that time, he has experienced ringing in the ears.  He has admitted that while he does not always notice it, more recently it has become more and more noticeable.  As such, he has asked that service connection be granted for this disability.  

A review of the appellant's service medical treatment records fails to reveal complaints involving tinnitus or findings confirming the presence of tinnitus.  In fact, the claims folder is negative for any complaints involving tinnitus until the appellant filed this claim for VA compensation benefits.

In conjunction with his claim for benefits, the appellant underwent a VA Audiological Examination in February 2012.  During that examination, the appellant told the examiner that he had been exposed to loud noises and explosions while on active duty in United States Marine Corps.  Although the examiner acknowledged the fact that the appellant had inservice noise exposure, upon completion of the examination, the examiner concluded that the appellant's tinnitus was not related to or caused by service.  The examiner indicated that because nerve damage was not specifically noted when the appellant left service, the appellant's current tinnitus could not be related to service.  However, the examiner did not explain how the nerve damage could have been tested therefor in 1974 when the appellant was discharged from service.  Moreover, the examiner did not provide any comments with respect to the appellant's statements that he had been suffering from ringing in the ears since his time in the Marine Corps.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the appellant filed his claim, his recitation of the symptoms produced by his tinnitus, and how long the condition has bothered him, has remained consistent.  Additionally, the appellant's statements concerning his exposure to acoustic trauma and loud noises have been consistent with the type of duties and exposures he would have endured while on active duty and serving in a war zone.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's lay statements describing the onset and chronicity of the tinnitus consistent with his duties while serving on active duty in the Marine Corps, to include his assignment in Vietnam, to be credible and supported by the later diagnosis of an actual disorder.  Id. 

The Board acknowledges that a VA audiologist has hypothesized that the appellant's diagnosed tinnitus was not caused by in-service noise exposure.  With regards to this piece of medical evidence, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of an appellant's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the appellant for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the VA audiologist reasoned, in part, that the appellant's tinnitus was not associated with the military.  Although the examiner stated that he had reviewed the claims folder, he did not take into consideration the appellant's lay statements as to the excessive noise exposure in service and tinnitus since that time.  He also indicated that while the appellant had not complained of tinnitus while he was on active duty.  In that regard, the Board notes that the absence of evidence is not a basis on which to question the appellant's credibility.  The Board finds that there is no reason to doubt the credibility of the assertions made by the appellant that he was exposed to excessive noise in service and that he has had tinnitus since that time. 

The Board assigns limited weight to the examiner's opinion as it is not well-reasoned or consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

Nevertheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the appellant's contentions, and his assertions concerning his noise exposure are consistent with service.  The Board further believes that the probative and consistent written statements and as such, the statements are competent to show in-service occurrence because the condition itself (ringing in the ears) is capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  The Board finds that the probative evidence is in equipoise as to the date of onset of the current tinnitus.  There is no definitive or credible medical opinion on file as to the etiology of the current tinnitus, but the Board finds that, due to the self-reported nature of tinnitus, and a liberal application of the provisions pertaining to continuity of symptoms, none is needed.  Because the evidence is at least in equipoise, and since the appellant is supposed to be afforded the benefit-of- the-doubt, the Board concludes that the appellant's tinnitus is the result of noise exposure he endured while he was on active duty in the US Marine Corps.  Therefore, service connection is granted. 

ii.  PTSD

The appellant has asserted that he now suffers from posttraumatic stress disorder and that this mental disorder was caused by or the product of his service in the Marine Corps.  A review of the appellant's military separation report shows that the appellant served in Vietnam from December 8, 1972, to September 4, 1973.  For said service, he was awarded the National Defense Service Medal, the Vietnam Service Medical with Oakleaf Cluster, the Vietnam Campaign Medal, and the Republic of Vietnam Cross of Gallantry with Palm and Frame.  While stationed in Vietnam, the appellant was attached to an aviation unit.  Nevertheless, the service records do not show that for his service in Vietnam that he received a valourous award nor do they indicate that the appellant fired his personal weapon against the enemy.  

In this case, it is not in dispute that the appellant did not engage in combat with the enemy while stationed in Vietnam.  Neither he nor his representative contends that the appellant engaged in combat and the appellant's service records support this conclusion.  Therefore, the provisions of 38 C.F.R. § 3.304(f) which apply to combat veterans do not apply to him. 

In conjunction with his claim for benefits, the appellant underwent a VA Psychiatric Examination in February 2012.  Upon questioning of the appellant, the examiner concluded that the appellant had experienced or witnessed a traumatic event that involved actual or threatened death or injury, and that the appellant's response to that stressful event was fear, helplessness, and/or horror.  The examiner further found that the appellant's claimed stressors (being in a helicopter when its mechanisms failed and being on the flight line after an injured pilot landed an airplane and seeing the blood in the plane) were sufficient enough to possibly produce PTSD.  The examiner then chronicled the appellant's symptoms and manifestations produced by the disorder.  Finally, upon conclusion of the examination, the VA clinical psychologist wrote:

	. . . Thus, the diagnosis of PTSD is related to both the veteran's fear of hostile military or terrorist activity while serving on active duty and other events that reportedly occurred during active duty service.

The Board notes that during the pendency of the appeal, the appellant has been diagnosed with PTSD on numerous occasions.  In fact, a VA psychologist has concluded that the appellant now suffers from PTSD.  Thus, the Board finds that the appellant has a current psychiatric disorder, diagnosed as PTSD.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Thus, the first criterion has been met. 

Nevertheless, the appellant's principal claimed stressor has nothing to do with combat per se or being fired upon by the enemy.  If the claimed stressor is not combat related, its occurrence must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128, at 142 (1997).  Such evidence need not be found in the service records.  Pentecost v. Principi, 16 Vet. App. 124, at 127 (2002).  Corroboration does not require, however, that there be corroboration of every detail including the appellant's personal participation in the activity.  Pentecost, 16 Vet. App. at 128.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

In this instance, the Board finds that service personnel records and the historical information concerning the appellant's aviation unit in Southeast Asia establish that the appellant served in a hostile area.  Moreover, the appellant's place on the flight line during outgoing and incoming flights is consistent with the duties he performed while being assigned to an aviation unit overseas.  As his stressors are consistent with service and an individual stationed in a hostile territory, the Board finds no further verification of the appellant's stressors are necessary. 

During the course of this appeal, the appellant has been treated by medical providers, and they have concluded that he suffers from the symptoms and manifestations of PTSD.  At least one examiner has indicated that the appellant's PTSD was at least as likely caused by the events in Vietnam.  In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents a valid diagnosis of PTSD related to stressful experiences the appellant reported he underwent during his tour-of-duty in Vietnam.  Accordingly, after careful review of all the evidence of record, the Board finds that the appellant manifests PTSD that is the result of stressors he experienced while serving in a hostile area in South Vietnam during a time of war.  The Board therefore concludes that the evidence is at least in equipoise and that service connection for a psychiatric disability, diagnosed as PTSD, is warranted. 


ORDER

1.  Entitlement to service connection for an esophageal ulcer, claimed as gastrointestinal disorder is dismissed.

2.  Entitlement to service connection for a duodenal condition is dismissed.

3.  Entitlement to service connection for dermatitis to include as being secondary to chemical dioxin exposure is dismissed.

4.  Entitlement to service connection for bilateral hearing loss is dismissed.

5.  Entitlement to service connection for fatigue is dismissed.

6.  Entitlement to service connection for hypertension is dismissed.

7.  Entitlement to service connection for tinnitus is granted.

8.  Entitlement to service connection for PTSD is granted.  



REMAND

The remaining issue on appeal is entitlement to service connection for erectile dysfunction.  The appellant, along with his accredited representative, have intimated that this disability is secondary to or the result of his newly service-connected coronary artery disease status post myocardial infarction (ischemic heart disease).  As reported, the appellant was recently granted service connection for coronary artery disease - March 7, 2012.  A review of the appellant's claims folder indicates that an examination of the appellant has not been accomplished since the appellant was granted service connection for the heart disorder.  Because a VA medical expert has not had an opportunity to comment on the claim made by the appellant since new and additional action has occurred with respect to the appellant's claim, it is the opinion of the Board that the claim should be returned to the RO/AMC for additional medical testing and evaluation.  The VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In this instance, a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment along with the appellant's complete post-service medical records so that the disability evaluation will be a fully informed one should be accomplished in regards to the appellant's claim for service connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Said action will also allow for an examiner to provide comments concerning the appellant's contentions along with any additional evidence contained in the claims folder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  The appellant shall be specifically informed as to how he may prevail on a claim for service connection on a secondary or aggravated basis.  Any correspondence received from the appellant should be included in the claims folder for future review. 

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment from January 2011 to the present for erectile dysfunction, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the service member's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate VA medical specialist in order to determine whether the appellant now suffers from erectile dysfunction.  The claims folder and a copy of this remand are to be made available to the medical examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

The medical specialist should express an opinion as to whether the appellant now suffers from erectile dysfunction.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, or secondary to or aggravated by his service-connected lower coronary artery disease, or the medications he takes for this service-connected cardiac disorder.  The examiner should also express an opinion as to whether any service-connected disability has caused an increase in the severity of the appellant's erectile dysfunction in accordance with Allen v. Brown, 7 Vet. App. 439 (1995). 

The medical specialist must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions. In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disorder is not service-related or not secondary to or aggravated by the appellant's service-connected cardiac disability, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011) and Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


